Citation Nr: 0324687	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for bilateral 
tinnitus.  

3.	Entitlement to service connection for a skin disorder f 
the nose, to include as secondary to ionizing radiation 
exposure.  

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On October 09, 2002, the Board of Veterans' Appeals (BVA 
or Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should contact the veteran and request that he 
submit a NA form 13055 (Request for Information Needed to 
Reconstruct Medical Data) with information as to any dates 
of in-service treatment for the claimed disorders between 
September 1946 and July 1957.  With the information 
contained in the submitted NA form 13055, the RO should 
request the National Personnel Records Center (NPRC) to 
perform an alternative search for sources of records, 
including the veteran's personnel records, DA-20, medical 
records, and morning and sick reports, for the period 
including from September 1946 to July 1957.  Copies of any 
obtained records should be incorporated into the claims 
file.  If the alternative search for sources of records is 
unsuccessful, documentation to that effect must be placed 
in the veteran's claims folder.
2.	Ask the veteran to provide a list of the names and 
addresses of all doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated him for the 
claimed disorders (including hearing loss, tinnitus, a 
skin disorder of the nose, and a right lower extremity 
disorder) since his discharge from service to the present.  
Provide the veteran with release forms and ask that a copy 
be signed and returned for each health care provider 
identified.  

3.	When the veteran responds, obtain records from each health 
care provider the appellant identifies (except where VA 
has already made reasonable efforts to obtain the records 
from a particular provider).  If these records can't be 
obtained and we don't have affirmative evidence that they 
don't exist, inform the appellant of the records that we 
were unable to obtain, including what efforts were made to 
obtain them.  Also inform the veteran that we will proceed 
to decide his appeal without these records unless he is 
able to submit them.  Allow an appropriate period of time 
within which to respond.

4.	Ask the veteran to provide information as to the dates of 
any treatment for the claimed disorders (including hearing 
loss, tinnitus, a skin disorder of the nose, and a right 
lower extremity disorder) at any VA medical facility, 
including the Little Rock VA Medical Center (VAMC), since 
his discharge from service to the present.  The veteran's 
treatment records from any reported VA medical facility 
not already contained within the claims files, including 
treatment records from the Little Rock VAMC in 1998, 
should be obtained and associated with the file.  If the 
search for the above records has negative results, the 
claims file must be properly documented with information 
obtained from the VA facility specifically indicating that 
these records could not be obtained. 

5.	Only after the development described above has been 
completed, make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be afforded the 
following examinations:  

a.	The veteran should be scheduled to undergo a VA 
examination, conducted by an appropriate specialist, to 
evaluate the nature, severity, and etiology of the 
claimed bilateral hearing loss and tinnitus.  If no such 
disorders are currently found, the examiner should so 
indicate.  The claims folder must be made available to 
and be thoroughly reviewed by the examiner in connection 
with the examination.  The examiner should indicate in 
the examination report that the claims file was 
reviewed.  All necessary tests and studies should be 
conducted in order to render diagnoses of the claimed 
hearing loss and tinnitus.  Following an examination of 
the veteran and a review of his medical records and 
history, including all service medical records, DD-214s, 
and post-service medical records showing decreased 
hearing ability, the VA specialist should render an 
opinion as to whether it is at least as likely as not 
that the veteran's current bilateral hearing loss and 
tinnitus are related to noise exposure during his 
service as a heavy machine gunner in 1946 and 1947.  As 
well, the VA specialist should provide an opinion as to 
whether it is at least as likely as not that the 
veteran's bilateral hearing loss and tinnitus became 
manifest during his active service, was incurred in or 
aggravated during his active service, became manifest to 
a compensable degree within a one year period of his 
discharge from service, or are otherwise related to his 
active service.  It is requested that the VA specialist 
reconcile any contradictory evidence regarding the 
etiology of the veteran's bilateral hearing loss and 
tinnitus.  All pertinent clinical findings and the 
complete rationale for all opinions expressed should be 
set forth in a written report.  
b.	The veteran should be scheduled to undergo a VA 
examination, conducted by an orthopedist, to evaluate 
the claim of compensation under 38 U.S.C.A. § 1151 for a 
disorder of the right lower extremity (including right 
hip, leg and foot), claimed as secondary to mistreatment 
at the Little Rock VA Medical Center on January 20, 
1998.  The examiner should be provided an opportunity to 
review the claims folder.  The examiner should indicate 
in the report that the claims file was reviewed.  All 
necessary tests and studies should be conducted in order 
to render a diagnosis(es) of the veteran's claimed 
disorder of the right lower extremity (including right 
hip, leg and foot).  Based on a review of the claims 
file and the clinical findings of the examination, the 
examiner is requested to provide an opinion as to 
whether it is at least as likely as not that the 
veteran's disorder of the right lower extremity is 
currently productive of additional disability, which is 
not the continuation or natural progress of the 
disease/injury for which VA hospitalization or treatment 
was authorized.  If additional disability is found, the 
examiner is requested to provide an opinion as to 
whether it is at least as likely as not that the current 
additional disability of the right lower extremity was 
caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination.  Additionally, the 
examiner is requested to provide an opinion as to 
whether it is at least as likely as not that the 
additional disability related to VA hospital care, 
medical or surgical treatment or examination was 
proximately caused by an event which was not reasonably 
foreseeable.  Lastly, the examiner is requested to 
provide an opinion as to whether it is at least as 
likely as not that the veteran's disorder of the right 
lower extremity is otherwise related to any in-service 
incident or symptom, or to the veteran's active service.  
It is requested that the VA examiner reconcile any 
contradictory evidence.  The examiner must include the 
complete rationale for all opinions and conclusions 
reached.  
6.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





